United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       May 9, 2006

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-10198
                        _______________________

                  JOHN H. CARNEY; JAMES R. FISHER,

                                                 Plaintiffs-Appellants,
                                  versus

                  UNITED STATES OF AMERICA; ET AL.,

                                                               Defendants,

    UNITED STATES OF AMERICA; OFFICE OF THRIFT SUPERVISION;
      FEDERAL BUREAU OF INVESTIGATION, One or more unknown
    officials of the Department of Justice, Federal Bureau of
  Investigation; FRED TEED; ROLF D. COBURN, also known as Rolf
     Nordstrom; KAREN BRUTON; KEN KLEIN; RICHARD RICCABONO;
VINCENT G. FAZZIO; JENNIFER GANT; BRAD LAMBERT; RICHARD H. KAMP;
          PAMELA I. DEMPSEY; JACK HINTON; EDWARD KRAMER,

                                              Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                        No. 3:99-CV-1989-M
________________________________________________________________

Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

           This court, having carefully reviewed the parties’ briefs

and pertinent portions of the record in light of the parties’ oral

arguments, concludes there is no reversible error in the district

court’s essential findings of fact and conclusions of law.                  We



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
therefore   AFFIRM   the   final   judgment   of   the   district   court

essentially for the reasons stated in its controlling opinions.

                                                               AFFIRMED.




                                    2